 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, a i e E .

Plaintiff, 7 : _ JAN 31 2029

 

 

 

v. CRNO; 1;19-CR-00020 LIO/SK@STERN Sea, A
" PABLOG.RIVERA : | : | DEPUTY CLERK
Defendant.

 

APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the. Court for the issuance of a writ of habeas corpus

 

 

 

Xj] Ad Prosequendum — ’ (J Ad Testificandtim
Name of Detainee: Pablo G. Rivera .
Detained at Fresno County Jail — ;
Detainee is: a.) {] charged in this district by: & Indictment L Information LJ Complaint
charging detainee with: 18 U.S.C. § 111(a)q1)
or b.,) a witness not otherwise available by ordinary prqcess of the Court
Detainee will: a.) return to the custody of detaining facility upon termination of proceedings

Fb) Ube retained in federal custody until final disposition of federal charges. as a sentence
’ is currently being served at the detaining facility

Appearance is necessary on February 18, 2620 at 1:00 p.m. in the Eastern District of California.

 

 

 

 

Signature: /s/ Justin J. Gilio
Printed Name & Phone No: Justin J. Gilio (559/497-4000)
Attorney of Record for: United States of America
WRIT OF HABEAS CORPUS
Ad Prosequendum . DAd Testificandum

. The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee on February 18, 2020 at 1:00 p.m., and any further
proceedings to be had in this cause, and at the conclusion of said yy We t LafL said detajnee to the above-named

 

 

 

 

 

 

 

 

 

custodian. / ;

Dated: - —l | 4, oe 22”
. | Honora fe Mile A. (eff
NoistRatt JUDGE

Please provide the following, if known: _ .
AKA(s) Gif , &lMale (Female
Booking or CDC #: = 1911452. . DOB: 06/27/1984
Facility Address: 1225 M Street, Fresno, CA Race:
Facility Phone: 559/600-8600 . _FBIF:
Currently a

RETURN OF SERVICE

Executed on:

 

 

(signature)

 
